Exceptions overruled. There was evidence that the plaintiff while a customer in the defendant’s store in Haverhill on March 27, 1958, fell and was injured. “Something slid from under her feet and she pitched head first.” She noticed “there were ordinary grocery bags” piled six to eight inches high on the “check-out counter” toward which she was walking. After she fell she saw three or four paper bags on the floor. They were dirty and had footprints on them. One was about six inches from the place where she stepped. The others were farther back. The plaintiff excepted to the allowance of the defendant’s motion for a directed verdict. There was no error. If it could be found that the plaintiff slipped on the paper bag, the evidence did not warrant a finding that the bag had been on the floor for so long a time that the employees of the defendant should have known of it. Maguire v. William Filene’s Sons Co., ante, 776, decided this day.